 

Exhibit 10.12

INVESTMENT MANAGEMENT AGREEMENT

This Agreement is made this      day of         , 200[  ] (the “Agreement”), by
and between [Name of Adviser] (the “Manager”), a [                    ] company,
and                      (the “Client”).

1. Appointment. Client hereby appoints Manager as an investment manager to
manage such of Client’s assets as Client shall from time to time assign to it,
the proceeds from the sale of such assets, and the income attributable to such
assets (the “Account”). Client shall promptly notify Manager in writing of any
increase or reduction in the amount of the Account’s assets subject to Manager’s
investment direction.

2. Authority of Manager. Manager is authorized to supervise and direct the
investment and reinvestment of the assets in the Account, subject to such
limitations as are contained in the Guidelines described in Section 3 of this
Agreement, as they may be from time to time amended, and subject to Client’s
right to direct the investment of the Account by means of Instructions as
described in Section 3 of this Agreement. Manager, as Client’s agent and
attorney-in-fact with respect to the Account, when it deems appropriate and
without prior consultation with Client, may: (a) buy, sell, exchange, convert
and otherwise invest or trade in any stocks, bonds, options, units and other
securities, including money market instruments, whether the issuer is organized
in the United States or outside the United States, at such times and in such
manner as Manager determines; (b) place orders for the execution of such
securities transactions with or through such brokers, dealers or issuers as
Manager may select, which brokers or dealers are entitled to receive
compensation out of the Account for their services; (c) execute any
documentation as the Account’s agent and attorney-in-fact as Manager may deem
necessary to facilitate any such investment or reinvestment; and (d) purchase,
sell, exchange or convert foreign currency in the spot or forward markets as
agent or principal, at the market rate, as determined by Manager in its sole
discretion. Manager, as Client’s agent and attorney-in-fact with respect to the
Account, when it deems appropriate and without prior consultation with Client,
may engage external legal counsel to review trade-related documentation for bank
loans and other over-the-counter instruments, and charge the Account for such
costs. Manager may give a copy of this Agreement to any broker, dealer or other
party to a transaction, as evidence of its authority to act on the Account’s
behalf.

 

1



--------------------------------------------------------------------------------

 

Manager is not authorized to accept delivery of cash or securities for the
Account or to establish or maintain custodial arrangements for the Account.
Client shall choose a custodian (the “Custodian”) to hold physical custody of
the Account. Client shall direct the Custodian to segregate the assets in the
Account and to invest and reinvest them in accordance with the directions
transmitted by Manager and received by the Custodian. Such directions shall be
given in writing, or given orally and confirmed in writing promptly thereafter.
Client shall not change the Custodian without giving Manager reasonable advance
written notice of its intention to do so, together with the name and other
relevant information with respect to the new Custodian. Manager shall not be
liable for any act or omission of the Custodian.

3. Guidelines and Instructions. Attached hereto as Exhibit A is a statement of
the investment objectives of Client together with a statement of any and all
specific investment restrictions applicable to the investment of the Account
(the “Guidelines”). Client shall have the right at all times to modify the
Guidelines or to give Manager instructions (“Instructions”) to buy, sell or
retain any investment, but no modification of the Guidelines and no Instructions
or modifications of Instructions shall be binding upon Manager unless Manager
has received written notice of them from an Authorized Person (as defined in
Section 5(d)). Manager shall have a reasonable period to bring the Account into
compliance with any changes to the Guidelines. Manager shall be under no duty to
make any investigation or inquiry as to any statement contained in any written
Guidelines or Instruction given and, unless and until specifically advised
otherwise, Manager may accept the same as conclusive evidence of the truth and
accuracy of the statements contained therein. The Guidelines and all
Instructions, unless they expressly provide otherwise, shall continue to be
effective until duly canceled by subsequent modifications duly communicated to
Manager in writing.

4. Fees. As full compensation for its services under this Agreement, Manager
shall be paid quarterly a fee equal to one-fourth of the annual rates specified
in Exhibit B, based on the asset value of the Account as of the last day of each
calendar quarter on which the New York Stock Exchange is open for trading (the
“Valuation Date”). The initial billing period will begin when this Agreement is
signed by Client and accepted by Manager, and initial funding has been received
by the Custodian (the “Inception Date”). The initial fee will be pro-rated to
cover the period from the Inception Date through the Valuation Date for that
calendar quarter and will be based on the valuation as of that Valuation Date.
Future quarterly fees will be calculated similarly in arrears. If Manager shall
serve for less than the whole of any quarter, its compensation shall be
determined as provided above on the basis of the value of the assets in the
Account as of the end of the date of termination and shall be payable on a pro
rata basis for the period of the quarter for which it served as Manager
hereunder. Client shall direct the Custodian automatically to charge to the
Account and pay directly to Manager all of Manager’s fees upon the Custodian’s
receipt of an invoice from Manager.

 

2



--------------------------------------------------------------------------------

 

5. Representations and Warranties. Client hereby acknowledges, represents and
warrants to, and agrees with Manager, as follows:

(a) Client Assets. Client is the sole owner of all assets in the Account and
(i) there are no restrictions on the transfer, sale or public distribution of
any such assets and (ii) no option, lien, charge, security or encumbrance exists
over such assets, except as disclosed to Manager in writing.

(b) Authority. The Client has full authority and power to engage Manager under
the terms and conditions of this Agreement, and such engagement does not violate
Client’s constituent documents, any other material agreement, order or judgment
of any court or governmental authority, or any law applicable to Client. Client
further represents that all investments permitted herein are within its power to
enter into and have been duly authorized.

(c) Form ADV. Client acknowledges receipt of Part II of Manager’s Form ADV.
Notwithstanding anything to the contrary herein, if Client did not receive a
copy of the Form ADV at least forty-eight (48) hours prior to execution of this
Agreement, Client shall have the right to terminate this Agreement without
penalty within five (5) business days of the execution of this Agreement;
provided, however, that Client shall be at risk for any market fluctuations in
the Account up to the time of such termination.

(d) Authorized Persons. Any individual whose signature is affixed to this
Agreement on Client’s behalf has full authority and power to execute this
Agreement on Client’s behalf. Client represents that the officer specified on
the attached Certification of Authorized Persons (Exhibit C) is authorized to
act for Client and to certify to Manager from time to time, by listing on, and
delivering to Manager Exhibit C or a substantially similar form, those other
persons who also are so authorized to act on Client’s behalf (“Authorized
Persons”). The Client shall promptly notify Manager in writing of any event that
could reasonably be anticipated to affect any such individual’s authority under
this Agreement.

(e) Qualified Institutional Buyer. That it is a Qualified Institutional Buyer
(“QIB”) as that term is defined under Rule 144A of the Securities Act of 1933.1

 

1 This section should be deleted if the client is not a QIB.

 

3



--------------------------------------------------------------------------------

 

(f) Notice of Certain Events. Client will promptly notify Manager in writing of
any occurrence that results, or threatens to result, in any representations by
Client contained in this Agreement becoming inaccurate, false, misleading or
incomplete.

6. Non-Exclusive Agreement. Nothing in this Agreement shall be deemed to limit
or restrict Manager’s right, or the right of any of its officers, directors or
employees, to engage in any other business or to devote time and attention to
the management or other aspects of any business, whether of a similar or
dissimilar nature, or to render investment advisory services or services of any
kind to any other corporation, firm, association or individual. Client
understands that Manager provides investment advisory services to numerous other
clients and accounts. Client also understands that Manager may give advice and
take action with respect to any of its other clients or for its own account
which may differ from the timing or nature of action taken by Manager with
respect to the Account.

Nothing in this Agreement shall impose upon Manager any obligation to purchase
or sell or to recommend for purchase or sale, with respect to the Account, any
security (including long and short positions) which Manager, or its affiliates,
or its or their shareholders, directors, officers or employees may purchase or
sell for its or their own account(s) or for the account of any other client.
Client acknowledges that Manager’s ability and that of its affiliates to effect
or recommend transactions may be restricted by applicable regulatory
requirements in the United States and elsewhere or its or their internal
policies designed to comply with such requirements. Consequently, there may be
periods when Manager may not initiate or recommend certain types of transactions
in certain investments when Manager or its affiliates are performing services or
when aggregated position limits have been reached, and Client will not be
advised of that fact.

7. Liability of Manager. Except as may otherwise be provided by law, Client
specifically agrees that Manager shall not be liable for: (a) any loss that
Client may suffer by reason of any investment decision made or other action
taken or omitted in good faith and with that degree of care, skill, prudence and
diligence under the circumstances then prevailing that a prudent person acting
in a like capacity would use in the conduct of an enterprise of a like character
and with like aims; (b) any loss, expense or other liability (including but not
limited to attorneys’ fees) incurred by Client or Manager arising from or in
connection with Manager’s compliance with the Guidelines or Instructions
believed by Manager to be accurate; (c) any act or failure to act by any broker
or other person with whom Manager or Client may deal in connection with the
subject matter of this Agreement; or (d) any loss or failure or delay in
performance of any obligation under this Agreement arising out of or caused,
directly or indirectly, by circumstances beyond Manager’s reasonable control,
including, without limitation, acts of God, earthquakes, fires, floods, wars,
terrorism, civil or military disturbances, sabotage,

 

4



--------------------------------------------------------------------------------

epidemics, riots, interruptions, loss or malfunctions of utility, computer
software or hardware, transportation or communication service, accidents, labor
disputes, acts of civil or military authority, governmental actions and
inability to obtain labor, material, equipment or transportation.

8. Brokerage. Where Manager places orders, or directs the placement of orders,
for the purchase or sale of portfolio securities for the Account, in selecting
brokers or dealers to execute such orders, Manager is expressly authorized to
consider, among other factors, the fact that a broker or dealer has furnished
statistical, research or other information or services which enhance Manager’s
investment research and portfolio management capability generally. It is further
understood in accordance with Section 28(e) of the Securities Exchange Act of
1934, as amended, that Manager may negotiate with and assign to a broker a
commission which may exceed the commission which another broker would have
charged for effecting the transaction if Manager determines in good faith that
the amount of commission charged was reasonable in relation to the value of
brokerage and research services (as defined in Section 28(e)) provided by such
broker, viewed in terms either of the Account or Manager’s overall
responsibilities to Manager’s discretionary accounts.

Nothing herein shall preclude the aggregation or “bunching” of orders for the
sale or purchase of portfolio securities in the Account with other accounts
managed by Manager. With respect to the allocation of trades, Manager shall not
favor any account over any other and purchase or sale orders executed
contemporaneously shall be allocated in a manner it deems equitable among the
accounts involved. In some cases, prevailing trading activity may cause Manager
to receive various execution prices on the entire volume of any security sold
for the accounts of its clients. In such cases, Manager may, but shall not be
obligated to, average the various prices and charge or credit the Account with
the average price, even though the effect of this aggregation of price may
sometimes work to the disadvantage of the Account. Client understands and
acknowledges that Manager or its affiliates may, based upon such factors as
Manager deems to be important, such as Manager’s or its affiliates’ respective
trading strategies or their respective accounts’ relative sizes or investment
objectives or investment restrictions, restrict to certain accounts purchases
and sales of securities acquired in initial public offerings, including those
that trade or are expected to trade at a premium in the secondary market.

In no event shall Manager be obligated to effect or place an order for any
transaction for Client which Manager believes would violate any applicable state
or federal law, rule, or regulation, or of the regulations of any regulatory or
self-regulatory body to which Manager or any of its affiliates is subject to at
the time of the proposed transaction.

 

5



--------------------------------------------------------------------------------

 

9. Confidential Relationship. Each party agrees that all non-public confidential
information concerning the other party which may become available to such party
in connection with services, transactions or relationships contemplated in this
Agreement shall at all times be treated in strictest confidence and shall not be
disclosed to third persons except as (a) may be required by law or regulatory
authority, including but not limited to any subpoena, administrative, regulatory
or judicial demand or court order, (b) as otherwise set forth in this Agreement,
or (c) upon the prior written approval of the other party to this Agreement.
Client authorizes Manager (i) to include Client’s name in a representative or
sample client list prepared by Manager, provided Manager shall not disclose
Client contact information or any information about Client’s holdings, and
(ii) to use Manager’s investment experience with respect to the Account, or the
Account’s performance, in composite performance presentations, marketing
materials, attribution analyses, statistical compilations, or other similar
compilations or presentations, provided such use does not disclose Client’s
identity except to the extent permitted by Client.

10. Reports. Manager shall send to Client a written report of the Account as of
the Valuation Date of each calendar quarter. Such reports shall be submitted
within a reasonable period following such Valuation Date. For the purposes of
all reports made by Manager to Client, foreign securities denominated in foreign
currencies will be valued in United States dollars, unless otherwise agreed by
Manager and Client. Client shall examine promptly each such report and any other
report provided by Manager. To the extent permissible under applicable law, upon
the expiration of the sixty (60) day period immediately following the date of
such report, or the termination of this Agreement as provided herein, if
earlier, Manager shall be forever released and discharged from all liability and
accountability to anyone with respect to each such report, including, without
limitation, all acts and omissions of Manager shown or reflected in each such
report, except with respect to any acts or omissions as to which Client shall
have filed written objections with Manager within such sixty (60) day period.
Nothing herein shall impair the right of Manager to a judicial settlement of any
report rendered by it.

11. Valuation. In computing the asset value of the Account, if market quotations
are readily available for securities listed on a securities exchange or on the
NASDAQ National Market or NASDAQ Small Cap Market, Manager shall value those
securities at the last quoted sales price or the official closing price,
respectively, on the Valuation Date, or, if there is no reported sale, within
the range of the most recently quoted bid and ask prices. Manager shall value
over-the-counter securities within the range of the most recent bid and ask
prices. If securities trade both in the over-the-counter market and on a stock
exchange, Manager shall value them according to the broadest and most
representative market as determined by Manager. Any security for which a current
market quotation cannot be established or a market event occurs that calls into
question the reliability of current market quotations, or any other security or
asset, shall be valued in a manner determined in good faith by Manager to
reflect its fair market value.

 

6



--------------------------------------------------------------------------------

 

12. Proxies and Other Legal Notices. Decisions on proxy voting will be made by
the Manager unless such decisions are expressly reserved by Client. Manager’s
obligation to vote proxies shall be contingent upon (i) receipt of proxies from
the Custodian or Client in a timely manner, and (ii) the lack of any legal
encumbrance to voting, including any securities lending or similar program.
Manager shall not be expected or required to take any action with respect to
legal proceedings (including, without limitation, class action lawsuits,
governmental or regulatory victim funds, and bankruptcy proceedings) involving
securities presently or formerly held in the Account, or the issuers of such
securities or related parties.

13. Acknowledgment of Investment Risk. Notwithstanding any provision herein to
the contrary, Client understands that the value of investments made for the
Account may go down as well as up and is not guaranteed. Client agrees that
Manager has not made and is not making any guarantees, including without
limitation a guarantee as to any specific level of performance of the Account.
Client further understands and acknowledges that investment decisions made on
behalf of Client’s Account by Manager are subject to various market, currency,
economic, and business risks as well as the risk that those investment decision
will not always be profitable. Client acknowledges that past performance results
achieved by accounts supervised or managed by Manager are not indicative of the
future performance of the Account. Client understands that securities, mutual
funds and other non-deposit investments are not deposits or other obligations
of, or guaranteed by, Manager or any affiliate, are not insured by the Federal
Deposit Insurance Corporation (“FDIC”) or any other government agency, and are
subject to investment risk, including possible loss of principal amounts
invested.

14. Termination; Survival. This Agreement may be terminated by either party upon
thirty (30) days’ written notice to the other party. Such termination will not,
however, affect the liabilities or obligations of the parties under this
Agreement arising from transactions initiated prior to such termination.
Sections 4, 7, 9, 10, 17, and 18 shall survive the termination of this
Agreement. Upon any termination of this Agreement, Manager shall have no further
obligations hereunder, provided that: (a) any liability under this Agreement of
one party to the other shall survive and remain in full force and effect,
notwithstanding such termination, with respect to any claim or matter on which
either of the parties has given the other written notice prior to such
termination (except that Manager may render to Client a statement of fees due
Manager through the date of termination after such date), until such liability
has been finally settled; (b) Manager retains the right to complete any
transactions open as of the termination date and to retain amounts in the
Account sufficient to effect such completion; and (c) Manager shall be entitled
to its fees and expenses, pro rated to the date of termination. Upon
termination, it shall be Client’s exclusive responsibility to issue instructions
in writing regarding any assets in the Account.

 

7



--------------------------------------------------------------------------------

 

15. Assignment. This Agreement may not be assigned (within the meaning of the
Investment Advisers Act of 1940, as amended), in whole or in part, by Manager
without the prior written consent of Client. Subject to the preceding sentence,
Manager may delegate all or part of its duties under this Agreement to any
affiliate.

16. Communications. All reports and other communications required hereunder to
be in writing shall be delivered in person or sent by first-class mail postage
prepaid, overnight courier, confirmed facsimile with original to follow or email
with original to follow.

If to Client:

Attention:                             

If to Manager:

[Insert Name of Manager]

c/o Franklin Templeton Institutional

Global Client Service Support

One Franklin Parkway, 960/3

San Mateo, CA 94403

Fax: 650.312.4000

Email: GCSSBusinessSupport@frk.com

With a Copy to:

[                             ]

Either party to this Agreement may, by written notice given at any time,
designate a different address for the receipt of reports and other
communications due hereunder.

 

8



--------------------------------------------------------------------------------

 

17. Governing Law; Venue. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the United States and with the laws of
the State of [California] [New York] without giving effect to the choice of law
or conflict of law provisions thereof. The parties hereby consent to
jurisdiction and venue in the federal and state courts located in [the State of
California] [New York County of the State of New York].

18. Entire Agreement; Modification. This Agreement: (a) sets forth the entire
understanding of the parties with respect to the subject matter hereof;
(b) supercedes any and all previous agreements, understandings and
communications, oral or written, regarding this subject matter; and (c) may not
be modified, amended, or waived except by a specific written instrument duly
executed by the party against whom such modification, amendment, or waiver is
sought to be enforced. In the event of any conflict or inconsistency with this
Agreement and any instructions or investment guidelines that are not made part
of this Agreement or any investment policy statement, this Agreement will
control.

19. Headings. The headings of the sections of this Agreement are for convenience
of reference only and will not affect the meaning or operation of this
Agreement. As used herein, references in the singular shall, as and if
appropriate, include the plural.

20. Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.

21. Severability. In the event that any provision of this Agreement is deemed to
be void, voidable, illegal, or invalid for any reason, such provision will be of
no force and effect only to the extent that it is so declared void, voidable,
illegal, or invalid. All of the provisions of this Agreement not specifically
found to be so deficient will remain in full force and effect.

[SIGNATURE PAGE FOLLOWS]

 

9



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers to be effective as of the date first
written above.

 

[NAME OF CLIENT] By:  

 

Name:   [Authorized officer] Title:   [NAME OF ADVISER] By:  

 

Name:   Title:  

 

1



--------------------------------------------------------------------------------

 

EXHIBIT A

Statement of Investment Objectives

[To be provided by Client]

Statement of Client Account Restrictions

[To be provided by Client]

 

Exhibit A



--------------------------------------------------------------------------------

 

EXHIBIT B

FEE SCHEDULE

As compensation for managing the Account, Manager shall be paid as follows:

Investment Management Fee:

    % of the first $             million assets

    % of the next $             million assets

    % of the balance of the assets

Administrative Fee: [delete section completely if not part of fees to be
charged]

    % of the entire account [include for variable schedule; delete for flat
schedule]

The minimum annual administrative fee for my Account shall be $            .

Surcharge for non-US Dollar denominated assets: [delete section completely if
not part of fees to be charged]

    % of non-US Dollar denominated assets only

 

Exhibit B



--------------------------------------------------------------------------------

 

EXHIBIT C

CERTIFICATION OF AUTHORIZED PERSONS

I certify, as the                              (specify title;

e.g., general partner [of a partnership]; president, secretary [of a
corporation]) that the

following persons are “Authorized Persons” under the Agreement:

 

NAME

 

TITLE

 

SPECIMEN SIGNATURE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of Legal Entity (Please Print) By:  

 

  Signature  

 

  Name and Title (Please Print)

Date:                     

 

Exhibit C